   Case
    Case1:16-cv-09517-LAK-KHP
         1:16-cv-09517-LAK-KHP Document
                                Document240-1
                                         242 Filed
                                              Filed07/08/19
                                                    06/24/19 Page
                                                              Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL KLEEBERG, LISA STEIN,       :                            07/08/2019
and AUDREY HAYS,                   :
                                   :
           Plaintiffs,             :
                                   :
     v.                            :     Case No. 1:16-cv-09517-LAK-KHP
                                   :
LESTER EBER, ALEXBAY, LLC f/k/a    :
LESTER EBER, LLC, ESTATE OF        :
ELLIOTT W. GUMAER, JR., and        :
WENDY EBER,                        :
                                   :
           Defendants,

     and

EBER BROS. & CO., INC., EBER       :
BROS. WINE AND LIQUOR              :
CORP., EBER BROS. WINE &           :
LIQUOR METRO, INC.,                :
EBER-CONNECTICUT, LLC,             :
EBER BROS. ACQUISITION CORP.,      :
EBER-METRO, LLC, and               :
SLOCUM & SONS OF MAINE, INC.,      :

           Defendants.             :

    [PROPOSED] ORDER ALLOWING WITHDRAWAL OF ATTORNEY
    Case
     Case1:16-cv-09517-LAK-KHP
          1:16-cv-09517-LAK-KHP Document
                                 Document240-1
                                          242 Filed
                                               Filed07/08/19
                                                     06/24/19 Page
                                                               Page22ofof33



      The Court hereby orders that Kari Parks be allowed to withdraw as counsel

of record for Plaintiffs Daniel Kleeberg, Lisa Stein, and Audrey Hays, and further

orders that her name and email address be removed from the case’s docket.

      IT IS SO ORDERED this        8   day of July, 2019.




                                             Honorable Lewis A. Kaplan
                                             Judge, United States District Court
                                             Southern District of New York




                                         2
    Case
     Case1:16-cv-09517-LAK-KHP
          1:16-cv-09517-LAK-KHP Document
                                 Document240-1
                                          242 Filed
                                               Filed07/08/19
                                                     06/24/19 Page
                                                               Page33ofof33



                           CERTIFICATE OF SERVICE

      I hereby certify that on June 24, 2019, I caused copies of the foregoing document

to be served on counsel of record by filing it with the Court’s ECF system.



                                                       /s/ Kari Parks
                                                       Kari Parks




                                            3
